Citation Nr: 1455159	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-21 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including as due to service-connected posttraumatic stress disorder (PTSD) with mild depression.

2.  Entitlement to service connection for hypertension, also including as due to the service-connected PTSD with mild depression, but also Type II Diabetes Mellitus (diabetes).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.
      
REMAND

Unfortunately, another remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claims.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2002); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

The Veteran contends that he is entitled to service connection for his sleep apnea as secondary to PTSD with mild depression.  A VA examination was performed in May 2012 and a subsequent examiner's opinion was obtained in March 2013.

The May 2012 examiner indicated mild obstructive sleep apnea which was documented in a sleep study performed in October 2008.  The examiner opined the sleep apnea is less likely as not due to or aggravated by the Veteran's service-connected PTSD, indicating there is no medical evidence that sleep apnea is related to PTSD. 

Further clarification regarding the potential impact of PTSD on the Veteran's sleep apnea was sought and in March 2013, a different examiner provided a more detailed opinion regarding whether the Veteran's sleep apnea is due to or aggravated by the PTSD.  Specifically, the examiner differentiates between sleep disruption from PTSD and sleep apnea, which he indicates is in "no way physiological or medically connected" and indicated "it is possible to have both sleep disruption and sleep apnea acting as independent processes during sleep."  

Notwithstanding the examiner's opinion regarding the independent sleep processes, the examiner does not specifically provide reasoning as to whether or not the Veteran's service-connected PTSD is aggravating the sleep apnea.  The examiner's specific reasoning is required for the Board to make a decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

The Veteran also contends that he is entitled to service connection for his hypertension secondary to PTSD and diabetes.  A May 2012 VA examiner indicated the Veteran's hypertension was diagnosed in 1999 and that his "hypertension is not secondary to the diabetes since his renal function is normal with a creatinine of 1.1 and EGFR of 66 from January 5, 2012".  Further, the examiner indicated that he was unable to state that the hypertension is secondary to PTSD without resorting to mere speculation because the hypertension is well-controlled.  Therefore, the examiner stated he cannot say "whether the hypertension has been permanently aggravated beyond its natural progression by the PTSD".  

The May 2012 examiner provided reasoning for his opinion that the Veteran's hypertension was not caused by the diabetes; however, it is not clear from the opinion why normal renal function is indicative of a lack of a relationship between hypertension and diabetes. Accordingly, the Board seeks clarification of the examiner's opinion as to why hypertension is not secondary to diabetes based on normal renal function. Moreover, the examiner does not include an explanation as to whether the Veteran's hypertension could be aggravated by his service-connected diabetes.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.

In regards to the potential aggravation of the Veteran's hypertension by his PTSD, the Board notes the examiner's reluctance to engage in speculation on a possible connection; however, reasoning and rationale for why such an opinion requires speculation is necessary.  Also, the Veteran submitted an article from the Open Cardiovascular Medicine Journal dated July 2011 which indicates increasing evidence connecting PTSD to major forms of cardiovascular disease and states "persons with PTSD have also been reported to be more likely to have hypertension.."  This article was included in the record after the May 2012 examiner offered his opinion regarding the Veteran's hypertension and PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran's hypertension and sleep apnea for the period of April 2011 forward and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Make arrangements for the Veteran to be afforded another VA examination for his hypertension and sleep apnea from an examiner that has not previously examined the Veteran.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or great probability) that the Veteran's hypertension and sleep apnea had onset during active service or was directly caused by his active service.  

	b.  If the answer to (a) is no, then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused by or due to a service-connected disability, such as diabetes or PTSD.

   c.  If the answer to (a) and (b) are no, then provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension has been aggravated by a service-connected disability, such as diabetes or PTSD. If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e. a baseline) before the onset of the aggravation.
 
   d. Provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea has been aggravated by the Veteran's PTSD with mild depression..  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e. a baseline) before the onset of the aggravation.
   
   A complete and thorough rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Following completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

4.  Thereafter, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




